DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14-18, 24-25, 27-34 are  is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Tung WO 2013101793 A1.
Re claim 1, Tung teaches an orthokeratology lens (see figures 5 and 6) comprising an inner surface facing a cornea of a human eye when the orthokeratology lens is worn (see numeral 15) and an outer surface opposite the inner surface (see numeral 13), the inner surface comprising a centrally located base arc zone (see page 25 paragraphs 2-3), wherein the base arc zone is configured for pressing and shaping an anterior surface of the cornea to have a shape that conforms to the base arc zone (see page 25 paragraphs 2-3), wherein the base arc zone comprises two or more regions, at least two of the two or more regions having different radii of curvature (see 301b and 302b).
	Re claim 2, Tung teaches wherein the two or more regions of the base arc zone comprise a centrally located circular central region and one or more concentric annular regions surrounding the central region (see figure 6).
	Re claim 3, Tung teaches wherein the radii of curvature of the two or more regions of the base arc zone alternate in a radial direction (see page 28, paragraphs 1-3).
	Re claim 4, Tung teaches wherein the radii of curvature of the two or more regions of the base arc zone gradually decrease outwards from the center (see figure 5).
	Re claim 5, Tung teaches wherein the central region has a diameter greater than 1 mm, and preferably greater than 2 mm (see example 3 table).
	Re claim 6, Tung teaches wherein the two or more regions of the base arc zone are two or more sector-shaped regions, and the two or more sector-shaped regions collectively make up the base arc zone (see numerals 301b and 302b).
	Re claim 7, Tung teaches wherein the two or more regions of the base arc zone are two or more sector-shaped regions, the base arc zone further comprises a smooth transition region between each two adjacent sector- shaped regions, and wherein the two or more sector-shaped regions and the smooth transition regions collectively make up the base arc zone (see example 3 table).
	Re claim 8, Tung teaches wherein the two or more regions of the base arc zone are irregularly shaped (see figures 5 and 6).
	Re claim 9, Tung teaches wherein the two or more regions of the base arc zone are a first region located in the middle and a second region and a third region located on either side of the first region, and the first region, the second region and the third region collectively make up the base arc zone (see figures 5 and 6).
	Re claim 14, Tung teaches wherein the base arc zone has a maximum radius of curvature of 6.0 mm to 10.5 mm, and preferably 7.0 mm to 10.0 mm (see example 3 table).
	Re claim 15, Tung teaches wherein the base arc zone has a minimum radius of curvature of 5.51 mm to 10.34 mm, preferably 5.65 mm to 9.85 mm, and more preferably 6.53 mm to 9.71 mm (see example 3 table).
	Re claim 16, Tung teaches wherein the base arc zone has a diameter of 4.5 mm to 7.0 mm, preferably 5.0 mm to 6.8 mm, and more preferably 5.2 mm to 6.5 mm (see example 3 table).
	Re claim 17, Tung teaches wherein the base arc zone is circular (see figures 5 and 6).
	Re claim 18, Tung teaches wherein the base arc zone is elliptical (see figures 5 and 6).
	Re claim 24, Tung teaches an orthokeratology lens (see figures 5 and 6) comprising an inner surface facing a cornea of a human eye (see numeral 15) when the orthokeratology lens is worn and an outer surface opposite the inner surface (see numeral 13), the inner surface comprising a centrally located base arc zone (see 201b and 301b), wherein the base arc zone comprises a centrally located circular first region (see figure 6), a circular ring shaped second region surrounding the first region (see figure 6 202b), and a third region surrounding the second region (see numerals 22 and 24), wherein a radius of curvature of the second region is smaller than a radius of curvature of the first region, and the radius of curvature of the second region is smaller than a radius of curvature of the third region (see example 3 table).
	Re claim 25, Tung teaches wherein the first region and the third region have the same radius of curvature (see example 3 table).
	Re claim 27, Tung teaches wherein the radii of curvature of the first region and the third region are 6.0 mm to 10.5 mm, and preferably 7.0 mm to 10.0 mm (see example 3 table).
	Re claim 28, Tung teaches wherein the radius of curvature of the second region is 5.42 mm to 10.34 mm, and preferably 6.22 mm to 9.85 mm (see example 3 table).
	Re claim 29, Tung teaches wherein the base arc zone is circular (see figure 6).
	Re claim 30, Tung teaches wherein the base arc zone has a diameter of 4.5 mm to 8.0 mm, preferably 5.0 mm to 7.0 mm, and more preferably 5.2 mm to 6.5 mm (see example 3 table).
	Re claim 31, Tung teaches wherein the first region has a diameter of 0.50 mm to 1.75 mm, preferably 0.50 mm to 1.5 mm, and more preferably 1.0 mm (see example 3 table).
	Re claim 32, Tung teaches wherein the second region has a radial width of 0.75 mm to 1.5 mm, preferably 1.0 mm to 1.25 mm, and more preferably 1.0 mm (see example 3 table).
	Re claim 33, Tung teaches wherein the third region has a radial width of 0.75 mm to 3.0 mm, preferably 1.0 mm to 2.0 mm, and more preferably 1.0 mm to 1.75 mm (see example 3 table).
	Re claim 34, Tung teaches wherein the base arc zone is elliptical (see figures 5 and 6).

Allowable Subject Matter
Claims 19-23 and 35-36 are allowed.
Claims 10-13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the two or more regions of the base arc zone are a first region located in the middle and a second region and a third region located on either side of the first region, the base arc zone further comprises a first smooth transition region located between the first region and the second region and a second smooth transition region located between the first region and the third region, and wherein the first region, the second region, the third region, the first smooth transition region and the second smooth transition region collectively make up the base arc zone; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the two or more regions of the base arc zone are a first region that is a part of a circular ring and a second region that has a complete circular portion in its center, and wherein the first region and the second region collectively make up the base arc zone; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the two or more regions of the base arc zone are a first region that is a part of a circular ring and a second region that has a complete circular portion in its center, the base arc zone further comprises a smooth transition region located between the first region and the second region, and wherein the first region, the second region and the smooth transition region collectively make up the base arc zone; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest the orthokeratology lens meeting the specific numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 26, the prior art taken either singly or in combination fails to anticipate or fairly suggest orthokeratology lens meeting the specific numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 19, the prior art taken either singly or in combination fails to anticipate or fairly suggest method for making an orthokeratology lens with the specific steps meeting the numerical limitations of record; recited together in combination with the totality of particular features/limitations recited therein



               
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach many of the features of the applicant’s device.
US 6010219 A	US 6296867 B1	US 20060152673 A1		US 20060290882 A1
US 20090237612 A1		US 8388130 B2	US 8500273 B2
US 20140132915 A1		US 8801175 B2	US 20210181529 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872